UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANANGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01533 SELECTED SPECIAL SHARES, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2010 Date of reporting period: September 30, 2010 ITEM 1. SCHEDULE OF INVESTMENTS SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. September 30, 2010 (Unaudited) Shares Security Value COMMON STOCK – (95.57%) CONSUMER DISCRETIONARY – (5.21%) Automobiles & Components – (1.37%) 3,439,500 Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.17%) 295,596 Hunter Douglas NV(Netherlands) Media – (0.69%) 1,414,500 Grupo Televisa S.A., ADR(Mexico) 138,580 Liberty Media - Starz, Series A* 396,500 Walt Disney Co. Retailing – (2.98%) 2,630,000 Bed Bath & Beyond Inc.* 2,675,000 CarMax, Inc.* 1,732,250 Liberty Media Corp. - Interactive, Series A* Total Consumer Discretionary CONSUMER STAPLES – (16.70%) Food & Staples Retailing – (8.62%) 5,566,700 Costco Wholesale Corp. 8,101,945 CVS Caremark Corp. Food, Beverage & Tobacco – (6.71%) 1,735,000 Coca-Cola Co. 5,944,450 Diageo PLC(United Kingdom) 2,034,650 Heineken Holding NV(Netherlands) 517,300 Hershey Co. 622,000 Mead Johnson Nutrition Co. 239,000 Nestle S.A.(Switzerland) 1,494,167 Philip Morris International Inc. 945,000 Unilever NV, NY Shares(Netherlands) Household & Personal Products – (1.37%) 515,100 Natura Cosmeticos S.A.(Brazil) 1,390,500 Procter & Gamble Co. Total Consumer Staples ENERGY – (15.06%) 4,964,400 Canadian Natural Resources Ltd.(Canada) (a) 41,208,200 China Coal Energy Co. - H(China) 3,095,542 Devon Energy Corp. 2,977,800 EOG Resources, Inc. 2,927,100 Occidental Petroleum Corp. 4,647,600 OGX Petroleo e Gas Participacoes S.A.(Brazil)* 191,000 Schlumberger Ltd. 831,124 Transocean Ltd.* Total Energy FINANCIALS – (27.75%) Banks – (3.99%) Commercial Banks – (3.99%) 11,314,479 Wells Fargo & Co. SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. - (CONTINUED) September 30, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (12.69%) Capital Markets – (7.24%) 1,406,707 Ameriprise Financial, Inc. $ 7,003,600 Bank of New York Mellon Corp. 1,779,350 Brookfield Asset Management Inc., Class A(Canada) 243,000 Charles Schwab Corp. 2,900,710 GAM Holding Ltd.(Switzerland)* 274,500 Goldman Sachs Group, Inc. 3,527,610 Julius Baer Group Ltd.(Switzerland) Consumer Finance – (4.47%) 7,572,500 American Express Co. Diversified Financial Services – (0.98%) 197,770 JPMorgan Chase & Co. 1,615,100 Moody's Corp. 289,500 Visa Inc., Class A Insurance – (10.14%) Insurance Brokers – (0.11%) 198,000 Aon Corp. Multi-line Insurance – (3.87%) 82,850 Fairfax Financial Holdings Ltd.(Canada) 39,220 Fairfax Financial Holdings Ltd., 144A(Canada)(b)(c) 5,962,000 Loews Corp. Property & Casualty Insurance – (5.08%) 1,277 Berkshire Hathaway Inc., Class A* 21,700 Markel Corp.* 9,333,400 Progressive Corp. (Ohio) Reinsurance – (1.08%) 1,511,687 Transatlantic Holdings, Inc. Real Estate – (0.93%) 10,172,000 Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (11.65%) Health Care Equipment & Services – (3.30%) 901,500 Baxter International Inc. 974,400 Becton, Dickinson and Co. 2,460,000 Express Scripts, Inc.* Pharmaceuticals, Biotechnology & Life Sciences – (8.35%) 3,068,100 Johnson & Johnson 5,431,373 Merck & Co., Inc. 8,088,900 Pfizer Inc. 476,000 Roche Holding AG - Genusschein(Switzerland) Total Health Care 2 SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. - (CONTINUED) September 30, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) INDUSTRIALS – (6.14%) Capital Goods – (1.01%) 680,600 ABB Ltd., ADR(Switzerland) $ 317,500 Lockheed Martin Corp. 942,783 Tyco International Ltd. Commercial & Professional Services – (2.61%) 1,020,000 D&B Corp. 4,913,750 Iron Mountain Inc. Transportation – (2.52%) 24,449,163 China Merchants Holdings International Co., Ltd.(China) 17,840,000 China Shipping Development Co. Ltd. - H(China) 502,910 Kuehne & Nagel International AG(Switzerland) 1,053,500 LLX Logistica S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (5.99%) Semiconductors & Semiconductor Equipment – (1.61%) 4,215,800 Texas Instruments Inc. Software & Services – (2.50%) 3,401,000 Activision Blizzard, Inc. 155,300 Google Inc., Class A* 2,439,200 Microsoft Corp. Technology Hardware & Equipment – (1.88%) 2,133,300 Agilent Technologies, Inc.* 1,490,200 Hewlett-Packard Co. Total Information Technology MATERIALS – (6.72%) 140,500 Air Products and Chemicals, Inc. 1,339,500 BHP Billiton PLC(United Kingdom) 883,900 Martin Marietta Materials, Inc. 579,800 Monsanto Co. 159,300 Potash Corp. of Saskatchewan Inc.(Canada) 168,700 Praxair, Inc. 728,187 Rio Tinto PLC(United Kingdom) 6,729,000 Sealed Air Corp. 4,586,630 Sino-Forest Corp.(Canada)* 145,700 Sino-Forest Corp., 144A(Canada)*(b)(c) 462,050 Vulcan Materials Co. Total Materials TELECOMMUNICATION SERVICES – (0.35%) 460,700 America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $4,537,577,551) 3 SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. - (CONTINUED) September 30, 2010 (Unaudited) Principal Security Value CONVERTIBLE BONDS – (0.37%) MATERIALS – (0.24%) $ 15,365,000 Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13(Canada) $ Total Materials TELECOMMUNICATION SERVICES – (0.13%) 8,000,000 Level 3 Communications, Inc., Conv. Sr. Notes, 15.00%, 01/15/13 Total Telecommunication Services TOTAL CONVERTIBLE BONDS – (Identified cost $23,365,000) CORPORATE BONDS – (1.28%) CONSUMER DISCRETIONARY – (0.87%) Automobiles & Components – (0.87%) 47,000,000 Harley-Davidson, Inc., Sr. Notes, 15.00%, 02/01/14 Total Consumer Discretionary MATERIALS – (0.41%) 25,000,000 Sealed Air Corp., Sr. Notes, 12.00%, 02/14/14 Total Materials TOTAL CORPORATE BONDS – (Identified cost $72,000,000) SHORT TERM INVESTMENTS – (2.60%) COMMERCIAL PAPER – (0.93%) 30,000,000 Intesa Funding LLC, 0.24%, 10/01/10 30,000,000 Intesa Funding LLC, 0.24%, 10/04/10 6,509,000 UBS Finance Delaware LLC, 0.19%, 10/01/10 Total Commercial Paper REPURCHASE AGREEMENTS – (1.67%) 30,219,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.30%, 10/01/10, dated 09/30/10, repurchase value of $30,219,252 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.717%-5.00%, 04/01/38-06/01/40, total market value $30,823,380) 88,604,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.45%, 10/01/10, dated 09/30/10, repurchase value of $88,605,108 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-8.50%, 10/20/10-08/01/50, total market value $90,376,080) Total Repurchase Agreements TOTAL SHORT TERM INVESTMENTS – (Identified cost $185,331,400) INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (0.50%) 12,261,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.32%, 10/01/10, dated 09/30/10, repurchase value of $12,261,109 (collateralized by: U.S. Government agency obligation in a pooled cash account, 1.00%, 09/23/13, total market value $12,506,220) 23,000,000 Salomon Brothers Securities LLC Joint Repurchase Agreement, 0.35%, 10/01/10, dated 09/30/10, repurchase value of $23,000,224 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.125%-8.00%, 07/20/22-09/15/40, total market value $23,460,000) TOTAL INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (Identified cost $35,261,000) 4 SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. - (CONTINUED) September 30, 2010 (Unaudited) Total Investments – (100.32%) – (Identified cost $4,853,534,951) – (d) $ 7,139,943,559 Liabilities Less Other Assets – (0.32%) Net Assets – (100.00%) $ 7,117,235,162 ADR: American Depositary Receipt * Non-Income producing security. (a) Security is partially on loan – The Fund has entered into a securities lending arrangement with State Street Bank.Under the terms of the agreement, the Fund receives fee income from lending transactions; in exchange for such fees, State Street Bank is authorized to loan securities on behalf of the Fund, against receipt of collateral at least equal to the value of the securities loaned.As of September 30, 2010, the Fund had on loan securities valued at $34,600,000; cash of $35,261,000 was received as collateral for the loans. The Fund bears the risk of any deficiency in the amount of the collateral available for return to a borrower due to a loss in an approved investment. (b) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $18,398,754 or 0.26% of the Fund’s net assets as of September 30, 2010. (c) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $18,398,754 or 0.26% of the Fund's net assets as of September 30, 2010. (d) Aggregate cost for federal income tax purposes is $4,880,977,773.At September 30, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 2,457,188,097 Unrealized depreciation Net unrealized appreciation $ 2,258,965,786 Please refer to "Notes to Schedule of Investments" on page 12 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 5 SELECTED FUNDS Schedule of Investments SELECTED SPECIAL SHARES, INC. September 30, 2010 (Unaudited) Shares Security Value COMMON STOCK – (99.27%) CONSUMER DISCRETIONARY – (7.37%) Automobiles & Components – (0.10%) 2,680 Johnson Controls, Inc. $ Consumer Durables & Apparel – (2.20%) 45,122 Hunter Douglas NV(Netherlands) Consumer Services – (3.49%) 6,040 H&R Block, Inc. 60,900 Yum! Brands, Inc. Media – (1.39%) 60,900 Grupo Televisa S.A., ADR(Mexico) Retailing – (0.19%) 5,670 CarMax, Inc.* Total Consumer Discretionary CONSUMER STAPLES – (11.59%) Food & Staples Retailing – (4.25%) 1,730 Costco Wholesale Corp. 108,060 CVS Caremark Corp. Food, Beverage & Tobacco – (7.34%) 48,900 Coca-Cola Co. 31,065 Heineken Holding NV(Netherlands) 9,580 Mead Johnson Nutrition Co. 24,500 Nestle S.A.(Switzerland) Total Consumer Staples ENERGY – (5.87%) 9,600 Devon Energy Corp. 15,500 Occidental Petroleum Corp. 27,600 Tenaris S.A., ADR(Argentina) 30,471 Transocean Ltd.* Total Energy FINANCIALS – (16.51%) Banks – (2.78%) Commercial Banks – (2.78%) 30,100 Banco Santander Brasil S.A., ADS(Brazil) 9,100 U.S. Bancorp 67,180 Wells Fargo & Co. Diversified Financials – (7.54%) Capital Markets – (2.58%) 52,790 Bank of New York Mellon Corp. 53,800 Charles Schwab Corp. Diversified Financial Services – (4.96%) 295 CME Group Inc. 89,000 Oaktree Capital Group LLC, Class A 13,053 Pargesa Holdings S.A., Bearer Shares(Switzerland) 6 SELECTED FUNDS Schedule of Investments SELECTED SPECIAL SHARES, INC. - (CONTINUED) September 30, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (6.19%) Insurance Brokers – (0.38%) 8,080 Aon Corp. $ Property & Casualty Insurance – (4.49%) 9,500 Berkshire Hathaway Inc., Class B* 8,355 Markel Corp.* 1,620 W. R. Berkley Corp. Reinsurance – (1.32%) 1,640 Everest Re Group, Ltd. 830 RenaissanceRe Holdings Ltd. 17,768 Transatlantic Holdings, Inc. Total Financials HEALTH CARE – (19.12%) Health Care Equipment & Services – (6.86%) 30,810 Baxter International Inc. 31,605 Becton, Dickinson and Co. 5,285 CareFusion Corp.* 27,100 IDEXX Laboratories, Inc.* 750 Laboratory Corp. of America Holdings* Pharmaceuticals, Biotechnology & Life Sciences – (12.26%) 66,400 Johnson & Johnson 122,573 Merck & Co., Inc. 87,600 Pfizer Inc. Total Health Care INDUSTRIALS – (8.09%) Capital Goods – (4.84%) 32,450 ABB Ltd., ADR(Switzerland) 97,852 Blount International, Inc.* 7,780 Lockheed Martin Corp. 45,100 Shaw Group Inc.* Commercial & Professional Services – (0.98%) 36,166 Iron Mountain Inc. Transportation – (2.27%) 118,300 Clark Holdings, Inc.* 12,460 Kuehne & Nagel International AG(Switzerland) 11,300 Ryanair Holdings PLC, ADR(Ireland) Total Industrials INFORMATION TECHNOLOGY – (20.80%) Semiconductors & Semiconductor Equipment – (4.24%) 22,200 Altera Corp. 104,400 Texas Instruments Inc. 7 SELECTED FUNDS Schedule of Investments SELECTED SPECIAL SHARES, INC. - (CONTINUED) September 30, 2010 (Unaudited) Shares/Principal Security Value COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (CONTINUED) Software & Services – (12.25%) 98,900 Activision Blizzard, Inc. $ 7,759 Google Inc., Class A* 3,000 International Business Machines Corp. 99,650 Microsoft Corp. 27,400 NetEase.com Inc., ADR(China)* 21,500 SAP AG, ADR(Germany) Technology Hardware & Equipment – (4.31%) 39,200 Agilent Technologies, Inc.* 6,972 Cisco Systems, Inc.* 15,170 Harris Corp. 34,000 Hewlett-Packard Co. Total Information Technology MATERIALS – (9.11%) 22,600 Monsanto Co. 12,300 Sherwin-Williams Co. 36,680 Sigma-Aldrich Corp. 151,100 Sino-Forest Corp.(Canada)* 840,500 Yingde Gases Group Co. Ltd.(China)* Total Materials TELECOMMUNICATION SERVICES – (0.81%) 9,000 America Movil SAB de C.V., Series L, ADR(Mexico) 3,758 American Tower Corp., Class A* Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $73,111,823) STOCK WARRANTS – (0.45%) FINANCIALS – (0.45%) Banks – (0.45%) Commercial Banks – (0.45%) 47,600 Wells Fargo & Co., strike price $34.01, expires 10/28/18* TOTAL STOCK WARRANTS – (Identified cost $378,644) SHORT TERM INVESTMENTS – (0.24%) $ 51,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.30%, 10/01/10, dated 09/30/10, repurchase value of $51,000 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.717%-5.00%, 04/01/38-06/01/40, total market value $52,020) 150,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.45%, 10/01/10, dated 09/30/10, repurchase value of $150,002 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-8.50%, 10/20/10-08/01/50, total market value $153,000) TOTAL SHORT TERM INVESTMENTS – (Identified cost $201,000) 8 SELECTED FUNDS Schedule of Investments SELECTED SPECIAL SHARES, INC. - (CONTINUED) September 30, 2010 (Unaudited) Total Investments – (99.96%) – (Identified cost $73,691,467) – (a) $ Other Assets Less Liabilities – (0.04%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $74,430,094.At September 30, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 12,894,788 Unrealized depreciation Net unrealized appreciation $ 8,209,748 Please refer to "Notes to Schedule of Investments" on page 12 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 9 SELECTED FUNDS Schedule of Investments SELECTED CAPITAL PRESERVATION TRUST – September 30, 2010 (Unaudited) SELECTED DAILY GOVERNMENT FUND Principal Security Value FANNIE MAE – (0.42%) $ 114,000 4.75%, 12/15/10 $ TOTAL FANNIE MAE – (Identified cost $115,020) FEDERAL FARM CREDIT BANK – (3.18%) 200,000 4.70%, 10/20/10 500,000 0.1813%, 10/26/10(a) 60,000 5.20%, 02/14/11 110,000 3.875%, 08/25/11 TOTAL FEDERAL FARM CREDIT BANK – (Identified cost $874,819) FEDERAL HOME LOAN BANK – (23.84%) 695,000 4.375%, 10/22/10 190,000 4.25%, 11/15/10 1,000,000 0.167%, 11/17/10(a) 185,000 4.75%, 12/10/10 280,000 6.10%, 12/13/10 400,000 3.625%, 12/17/10 125,000 0.29%, 12/30/10(b) 150,000 4.00%, 02/15/11 320,000 5.00%, 03/11/11 95,000 1.375%, 04/28/11 1,000,000 0.24%, 05/06/11(a) 100,000 1.375%, 05/16/11 100,000 0.27%, 05/25/11(b) 500,000 0.25%, 05/27/11(a) 500,000 0.325%, 05/27/11(a) 500,000 0.37%, 06/15/11(a) 400,000 0.45%, 09/26/11 TOTAL FEDERAL HOME LOAN BANK – (Identified cost $6,559,413) FREDDIE MAC – (10.10%) 100,000 4.125%, 10/18/10 750,000 0.26%, 01/03/11(b) 1,100,000 0.3256%, 02/01/11(a) 500,000 0.593%, 04/01/11(a) 89,000 1.625%, 04/26/11 85,000 0.3547%, 05/04/11(a) 30,000 3.50%, 05/05/11 125,000 0.27%, 06/20/11(b) TOTAL FREDDIE MAC – (Identified cost $2,779,733) OTHER AGENCIES – (0.52%) 144,000 Tennessee Valley Authority Strip, 0.4507%, 10/15/10(b) TOTAL OTHER AGENCIES – (Identified cost $143,975) 10 SELECTED FUNDS Schedule of Investments SELECTED CAPITAL PRESERVATION TRUST – September 30, 2010 (Unaudited) SELECTED DAILY GOVERNMENT FUND - (CONTINUED) Principal Security Value REPURCHASE AGREEMENTS – (61.74%) $ 4,320,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.30%, 10/01/10, dated 09/30/10, repurchase value of $4,320,036 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.717%-5.00%, 04/01/38-06/01/40, total market value $4,406,400) $ 12,666,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.45%, 10/01/10, dated 09/30/10, repurchase value of $12,666,158 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-8.50%, 10/20/10-08/01/50, total market value $12,919,320) TOTAL REPURCHASE AGREEMENTS – (Identified cost $16,986,000) Total Investments – (99.80%) – (Identified cost $27,458,960) – (c) Other Assets Less Liabilities – (0.20%) Net Assets – (100.00%) $ (a) The interest rates on floating rate securities, shown as of September 30, 2010, may change daily or less frequently and are based on indices of market interest rates.For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (b) Zero coupon bonds reflect the effective yield on the date of purchase. (c) Aggregate cost for federal income tax purposes is $27,458,960. Please refer to "Notes to Schedule of Investments" on page 12 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 11 SELECTED FUNDS Notes to Schedule of Investments September 30, 2010 (Unaudited) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the last quoted bid price.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors/Trustees.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.For Selected Daily Government Fund, in compliance with Rule 2a-7 of the Investment Company Act of 1940 ("40 Act"), securities are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors/Trustees. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.Money market securities are valued using amortized cost, in accordance with rules under the 40 Act.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. 12 SELECTED FUNDS Notes to Schedule of Investments – (Continued) September 30, 2010 (Unaudited) Value Measurements – (Continued) The following is a summary of the inputs used as of September 30, 2010 in valuing each Fund’s investments carried at value: Investments in Securities at Value Selected Selected Selected Daily American Special Government Shares Shares Fund Valuation inputs Level 1 – Quoted prices: Equity securities: Consumer discretionary $ $ $ – Consumer staples – Energy – Financials – Health care – Industrials – Information technology – Materials – Telecommunication services – Level 2 – Other Significant Observable Inputs: Short-term debt securities issued by U.S. Treasuries and U.S. government corporations and agencies – – Convertible debt securities – – Corporate debt securities – – Equity securities: Financials – – Short-term securities Investment of cash collateral for securities loaned – – Level 3 – Significant Unobservable Inputs: – – – Total $ $ $ Level 2 to Level 1 transfers* $ $ $ – *Application of standing Board valuation procedures related to non-U.S. securities triggered transfers between Level 1 and Level 2 assets during the three months ended September 30, 2010. 13 ITEM 2. CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3. EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SELECTEDSPECIAL SHARES, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: November 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: November 22, 2010 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial Officer Date: November 22, 2010
